Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicant’s response to the last office action, filed July 6, 2022 has been entered and made of record. Claims 1 and 5 have been amended; claims 4, and 7-13 have been cancelled. By this amendment, claims 1-3, and 5-6 are pending in this application.

Response to Arguments
Applicant’s arguments with respect to claims 1-3, and 5-6 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, and 5-6 are rejected under 35 U.S.C. 103 as being unpatentable over Ren et al, (“Automatic Sketch Colorization with Tandem Conditional Adversarial Networks, 2018 IEEE, Pages 11-15) in view of Lin et al, (US-PGPUB 2020/0327675)

In regards to claim 1, Ren et al discloses a generative adversarial network 
(GAN)-based system for generating a color image from an edge image, (see at least: Fig. 1, system comprising gray prediction network and color prediction network), the GAN-based system comprising: 
a first GAN training a model for converting the edge image into at least one intermediate image, (see at least: Abstract, the first conditional GAN generates a grayscale image. Further, Fig. 1, and section III, discloses extracting the edge of the color image in the training set based on the SED model, then these line-arts are sent to the gray prediction network, “first GAN”, for generates a grayscale image, as shown in Fig. 1); and 
 a second GAN training a model for converting the intermediate image into the color image, (see at least: Abstract, the second cGAN automatically generates color comics based on the grayscale image. Further, Fig. 1, and section III, discloses that the grayscale maps are sent to the colorization network, “second GAN”, to obtain the manga automatic colorization results);
wherein the first GAN includes: 
a first generator training a model for converting the edge image into the intermediate image, (see at least: Abstract, the first conditional GAN generates a grayscale image. Further, Fig. 1, and section III, discloses extracting the edge of the color image in the training set based on the SED model, then these line-arts are sent to the gray prediction network, “first GAN”, for generates a grayscale image, as shown in Fig. 1); and 
a first discriminator training a model for discriminating between an image generated by the first generator and a sample image representing the intermediate image, (see at least: Page 13, section E, D judges the pair of true edge X and the fake grayscale image Gu as false and the true edge x and true gray image Yu are judged as true, in the first stage, [i.e., in the first stage, “D” corresponds to the first discriminator training a model for discriminating between an image generated by the first generator, “edge image”, and a sample image representing the intermediate image, “grayscale image”]);
wherein an entropy of the intermediate image corresponds to a value between an entropy of the edge image and an entropy of the color image, (see at least: Pages 13-14, section E, “loss function”, generating cross-entropy loss function of the cGAN model (see Formula 5) when the grayscale generator is trained at the first stage, and generating a cross-entropy loss function of the cGAN model when the color generator is trained at the second stage, (see the Formula 9). As can be seen in both Formulas (5), and (9), the cross cross-entropy loss function of the cGAN model measures the quality of match between input and output, (D judges “fake or true”) in both the first and second stages, which implicitly involves comparison, and both Formulas (5), and (9), comprises a term “E”, which represents the entropy value. Accordingly, the term “E”, is technically equivalent to the entropy value of the grayscale image between the entropy of the edge image and an entropy of the color image, based on the comparison in both the first and second stages, [i.e., wherein an entropy of the intermediate image corresponds to a value between an entropy of the edge image and an entropy of the color image]).
Ren et al does not expressly disclose wherein the first generator includes a first encoder including a plurality of convolution layers, and wherein the plurality of convolution layers of the first encoder include at least one dilated convolution layer.
However, Lin et al discloses wherein the first generator includes a first encoder including a plurality of convolution layers, and wherein the plurality of convolution layers of the first encoder include at least one dilated convolution layer, (see at least: Fig. 2, block 206, and Fig. 3, block 116, and Par. 0033-0034, the contour completion module 116 employs a contour completion model implemented as a GAN to generate the completed contour, where the contour completion model includes a coarse contour generative model 314, “first generator”, which can employ a convolutional neural network, such as an encoder, “first encoder”, decoder network with several convolutional and dilated convolution layers, “at least one dilated convolution layer”, to generate a coarse contour 316, [i.e., wherein the first generator, “a coarse contour generative model 314”, includes a first encoder, “an encoder”, including a plurality of convolution layers, and wherein the plurality of convolution layers of the first encoder include at least one dilated convolution layer, “several dilated convolution layers”]).
Ren et al and Lin et al are combinable because they are both concerned with image manipulating. Therefore, it would have been obvious to a person of ordinary skill in the art, to modify Ren et al, to include the coarse contour generative model 314, as though by Lin et al, in order to generate a coarse contour, (Par. 0034)

In regards to claim 2, the combine teaching Ren et al and Lin et al as whole discloses all limitations of claim 1.
Ren et al further discloses wherein the intermediate image corresponds to at least one of a gray image and a luminance component image, (see at least: Fig. 1, and section III, 1st paragraph, “grayscale image”).

In regards to claim 5, the combine teaching Ren et al and Lin et al as whole discloses all limitations of claim 1.
Furthermore, Ren et al discloses wherein the first generator further includes: 
a first encoder including a plurality of convolution layers; and a first decoder including a plurality of deconvolution layers, (see Page 13, section D, where the network structure uses Unet in both the gray prediction network and the colorization network, which the Unet usually contains encoder and decoder with convolution, BatchNorm and Relu. Accordingly, each one of gray prediction and colorization networks contains encoder and decoder with the convolution, [i.e., the gray prediction network includes an encoder, “first encoder”, implicitly including a plurality of convolution layers and decoder, “first decoder”, implicitly including plurality of deconvolution layers]); 
wherein an intermediate result image generated when the edge image passes through at least one of the pluralities of convolution layers in the first encoder is used as an input image of the first decoder, (see at least: Page 12, Fig. 1, and section III, and Page 13, section D, where the cGANs first obtains the trust of the discriminator through black and white grayscale coloring. As mentioned above, the gray prediction network includes the first encoder and the first decoder for generating an intermediate image, “grayscale image”. As such, the grayscale image is generated when the edge image implicitly passes through the pluralities of convolution layers in the first encoder and the pluralities of convolution layers in the second decoder. [Accordingly, the at least one of plurality of convolution layers in the first encoder is used as an input image of the first decoder]).

In regards to claim 6, the combine teaching Ren et al and Lin et al as whole discloses all limitations of claim 1.
Ren et al further discloses wherein the second GAN includes: 
a second generator training a model for converting the intermediate image into the color image, (see at least: Abstract, the second cGAN automatically generates color comics based on the grayscale image. Further, Fig. 1, and section III, discloses that the grayscale maps are sent to the colorization network, “second GAN”, to obtain the manga automatic colorization results), and 
a second discriminator training a model for discriminating between an image generated by the second generator and a sample image representing the color image, (see at least: Page 14, under “section E”, left-hand-column, “discriminator judges that the generated grayscale image and the corresponding fake color map Gv are false, and discriminates the generated grayscale map and the corresponding true color map Yv to be true. The generator counteracts the discriminator, regarding the generated grayscale image and the corresponding fake color image as true until the final balance is achieved, [i.e., the discriminator in the second stage, corresponds to the second discriminator training a model for discriminating between an image, “grayscale image”, generated by the second generator and a sample image representing the color image]).

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Ren et al and Lin et al, as applied to claim 2 above; and further in view of Gros et al, (US-PGPUB 2018/0089889)
The combine teaching Ren et al and Lin et al as whole discloses all limitations of claim 2.
The combine teaching Ren et al and Lin et al as whole does not expressly disclose wherein the luminance component image includes only data corresponding to a Y component corresponding to a value obtained by scaling a brightness of light to a range of 0 to 255 in a YUV color space.
However, Gros et al discloses wherein the luminance component image includes only data corresponding to a Y component corresponding to a value obtained by scaling a brightness of light to a range of 0 to 255 in a YUV color space, (see at least: Par. 0006, well-known in the art (color space conversion), the YUV signals may be created by converting from an RGB source. Weighted values of R, G, and B are summed to produce Y (a measure of overall brightness or luminance). U and V may be computed as scaled differences between Y and the B and R values, [i.e., implicitly scaling a brightness of light to a range of 0 to 255 in a YUV color space for obtaining the Y value]).
Ren et al and Lin et al and Gros et al are combinable because they are both concerned with the producing color images. Therefore, it would have been obvious to a person of ordinary skill in the art, to modify the combined teaching Ren et al and Lin et al, to perform summing the weighted values of R, G, and B, as though by Gros et al, in order to produce Y, as a measure of overall brightness or luminance, (Gros et al, see at least: Par. 0006).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMARA ABDI whose telephone number is (571)272-0273. The examiner can normally be reached 9:00am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vu Le can be reached on (571) 272-7332. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/AMARA ABDI/Primary Examiner, Art Unit 2668                                                                                                                                                                                            10/12/2022